14-2706-cr
United States v. Aldeen


       14‐2706‐cr 
       United States v. Aldeen 


                                      UNITED STATES COURT OF APPEALS 
                                          FOR THE SECOND CIRCUIT 


                                              August Term 2014 

       (Submitted:   June 22, 2015            Decided:  July 6, 2015     Amended:  July 22, 2015) 

                                            Docket No. 14‐2706‐cr 



                                          UNITED STATES OF AMERICA, 

                                                            Appellee, 

                                                      v. 

                                               AHMED ALDEEN, 

                                                            Defendant‐Appellant. 



                            ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                                 FOR THE EASTERN DISTRICT OF NEW YORK 


       Before: 
                                  CABRANES, POOLER, and CHIN, Circuit Judges. 




                          Appeal from a July 28, 2014 judgment of the United States District 

       Court for the Eastern District of New York (Townes, J.), sentencing defendant‐

       appellant Ahmed Aldeen to eighteen monthsʹ imprisonment and three yearsʹ 
supervised release for a violation of the conditions of his supervised release.  On 

appeal, Aldeen argues that his above‐Guidelines sentence was procedurally and 

substantively unreasonable.  Because we find that the district court did not 

comply with its procedural obligations to provide an adequate explanation of 

Aldeenʹs sentence, we vacate and remand for resentencing and, to the extent 

necessary, further fact‐finding and explanation of the sentence imposed. 

                    REMANDED. 
                                
                                   ____________________________ 
                                    
                                    Karen L. Koniuszy and Susan Corkery, Assistant 
                                         United States Attorneys, for Kelly T. Currie, 
                                         Acting United States Attorney for the 
                                         Eastern District of New York, Brooklyn, 
                                         NY, for Appellee. 
                                    
                                   Yuanchung Lee, Federal Defenders of New York, 
                                         Inc., New York, NY, for Defendant‐Appellant.  
                                   ____________________________ 
                              
CHIN, Circuit Judge: 

                  Defendant‐appellant Ahmed Aldeen appeals from a July 28, 2014 

judgment of the United States District Court for the Eastern District of New York 

(Townes, J.), convicting him, following a guilty plea, of violating for the second 

time the conditions of his supervised release by associating with a convicted 



                                          ‐ 2 ‐ 
 
felon.  As he admitted at his plea allocution, Aldeen spoke to a member of his sex 

offender treatment group in the subway, after one of their sessions.  The district 

court revoked Aldeenʹs supervision and sentenced him to eighteen monthsʹ 

imprisonment to be followed by an additional three years of supervised release. 

             Aldeen now challenges his above‐Guidelines sentence on both 

procedural and substantive grounds.  For the reasons set forth below, we remand 

for further proceedings consistent with this opinion.  

                                 BACKGROUND 

             In August 2008, Aldeen was convicted, following a guilty plea, of 

one count of possession of child pornography, in violation of 18 U.S.C.  

§ 2252A(a)(5) and (b)(2).  In his plea allocution, Aldeen admitted that in the 

course of downloading adult pornography, he came into possession of two 

videos of child pornography, which he kept and viewed even after discovering 

they contained child pornography.  The district court sentenced him to fifty‐one 

monthsʹ imprisonment and three yearsʹ supervised release.  The judgment 

contained the standard conditions of supervision, see U.S.S.G. § 5D1.3(c), as well 

as five special conditions, see id. § 5D1.3(d), including a ban on using a computer 




                                        ‐ 3 ‐ 
 
or similar electronic device to access pornography ʺof any kind,ʺ and notifying 

the Probation Department of any computer to which he had access.   

             After being released from prison, Aldeen began serving his initial 

term of supervised release in February 2010.  On September 28, 2011, the 

Probation Department charged him with violating several of his conditions of 

supervised release, including by failing to notify the Probation Department that 

he had certain access to the internet.  He eventually pled guilty to failing to 

report to his Probation Officer.  On August 22, 2012, the district court sentenced 

him to ten monthsʹ imprisonment, the top of the Guidelines range, as well as 

three additional yearsʹ supervised release.  The judgment, however, was not 

entered until January 28, 2013.   

             For this second term of supervised release, the district court 

imposed the standard conditions of supervision and three special conditions.  

Relevant to this appeal are the following: 

             [Standard Condition] 9) [T]he defendant shall not 
             associate with any persons engaged in criminal activity, 
             and shall not associate with any person convicted of a 
             felony, unless granted permission to do so by the 
             probation officer . . . . 
              
             [Special Condition] 1) The defendant shall participate in 
             a mental health treatment program, which may include 

                                         ‐ 4 ‐ 
 
                      participation in a treatment program for sexual 
                      disorders . . . . 
                       
                      [Special Condition] 2) The defendant is not to use a 
                      computer, Internet capable device, or similar electronic 
                      device to access pornography of any kind. . . .  The 
                      defendant shall also cooperate with the United States 
                      Probation Departmentʹs Computer and Internet 
                      Monitoring program.  Cooperation shall include . . . 
                      identifying computer systems, Internet capable devices, 
                      and/or similar electronic devices the defendant has 
                      access to . . . .  The defendant may be limited to 
                      possessing only one personal Internet capable device, to 
                      facilitate our departmentʹs ability to effectively monitor 
                      his Internet related activities.  
 
App. at 47‐48.1    

                      In 2014, one year into this second term of supervised release, Aldeen 

was again charged with violating the conditions of supervision.  According to 

the Probation Department, Aldeen allegedly spoke with another member of his 

treatment group, also a convicted felon, on the subway following a group 

treatment session, in violation of Standard Condition 9.  Probation stated that it 

had ʺreceived informationʺ that Aldeen had asked his fellow group member for 
                                              
                     Aldeen appealed the district courtʹs judgment with respect to the 
                      1

prohibition against viewing pornography of any kind and argued that he should be 
permitted to view adult pornography.  On motion of the government, this Court 
vacated the judgment and remanded for the district court to reformulate this special 
condition.  On remand, the district court determined that it was appropriate to continue 
to bar Aldeen from viewing all pornography.   
 
                                                 ‐ 5 ‐ 
 
ʺassistance with leaving the country undetected.ʺ  Id. at 60.  The Probation 

Department also charged Aldeen with violating Special Condition 2, which 

barred certain possession and uses of computers and other internet capable 

devices, by, among other things, possessing an unreported cellphone that 

contained pornographic images.  The Probation Department additionally 

charged Aldeen with committing a state crime by failing to disclose all internet 

accounts and identifiers, including social networking accounts, in violation of his 

level 1 registered sex offender obligations under the New York State Electronic 

Security and Targeting of On‐line Predators Act.   

             Pursuant to an agreement with the government, Aldeen pled guilty 

on April 17, 2014 to the first charge: associating with a person convicted of a 

felony.  He allocuted that he ʺspoke to one of [his] group at the subway,ʺ 

knowing the person had been convicted of a felony, and knowing that he was not 

supposed to have contact with other group members outside the treatment 

program.  Id. at 73. 

             The first charge was a grade ʺCʺ violation, as defined by U.S.S.G.  

§ 7B1.1(a)(3).  Because Aldeen was in Criminal History Category II when he was 

originally sentenced, the Guidelines range for the violation was four to ten 



                                        ‐ 6 ‐ 
 
monthsʹ imprisonment per U.S.S.G. § 7B1.4(a).  Because his original offense of 

possession of child pornography in violation of 18 U.S.C. § 2252A was a Class C 

felony, see 18 U.S.C. §§ 2252A(b)(2), 3559(a)(3), the maximum statutory sentence 

that could be imposed on revocation was twenty‐four months, see 18 U.S.C. 

§ 3583(e)(3).   

                      On April 23, 2014, the district court sentenced Aldeen to eighteen 

monthsʹ imprisonment and an additional term of supervised release of three 

years.2  The district court explained its sentence as follows:   

                      Mr. Aldeen, you havenʹt even tried.  You lie to 
                      everybody.  I looked back through my notes.  When I 
                      accepted your guilty plea, I did so and I said even 
                      though I know heʹs lied about parts of this, and you 
                      continue to do that.  You used this unauthorized 
                      electronic device, this cell phone.  You lied to your 
                      probation officer, and it was just totally unbelievable to 

                                              
                      2Because Aldeen is scheduled to be released from prison on July 7, 
2015, it is unlikely that his term of imprisonment will be shortened by the resentencing 
proceedings.  See Fed. Bureau of Prisons, Inmate Locator, http://www.bop.gov/inmateloc/ 
(find by name: Ahmed Aldeen).  Though resentencing will likely occur after his release, 
a criminal case ʺdoes not necessarily become moot when the convict finishes serving the 
sentenceʺ when there exists ʺʹsome concrete and continuing injury.ʹʺ  United States v. 
Mercurris, 192 F.3d 290, 293 (2d Cir. 1999) (quoting Spencer v. Kemna, 523 U.S. 1, 7 
(1998)).  Aldeenʹs appeal is not moot ʺbecause a favorable appellate decision might 
prompt the district court to reduce [his] three‐year term of supervised release.ʺ  United 
States v. Kleiner, 765 F.3d 155, 156 n.1 (2d Cir. 2014); see also Levine v. Apker, 455 F.3d 71, 
77 (2d Cir. 2006) (finding ʺeffectual reliefʺ possible where ʺthe district court might, 
because of our ruling, modify the length of [defendantʹs] supervised releaseʺ).
                       
                                                 ‐ 7 ‐ 
 
            me that you came to probation with that telephone, and 
            you gave it to the officers downstairs and then picked it 
            up as you were going out the door. 
             
            I mean, you just ignored the conditions that have been 
            set for you.  You admitted contact with a felon outside 
            of the treatment facility.  You lied in treatment. . . . 
            [Y]ou took a polygraph examination,3 which indicated 
            that you lied in your denial of contact with minors.  I 
            just ‐‐ and this is your second violation of supervised 
            release.  I just find that in order to deter you and 
            hopefully cause you to really think about this and stop 
            committing these offenses, you are ‐‐ the guidelines for 
            the violation in charge one is ‐‐ those guidelines are four 
            to ten months.  That is far too short a term to afford 
            deterrence in this case. 
             
            I do find that my sentence, which will hopefully get to 
            you, must be above the advisory guideline range, just to 
            try to [a]ffect you, in causing you to obey the conditions 
            of supervised release.  
             
App. at 80‐81.   The district court concluded that Aldeenʹs ʺabidance of the 

conditions of supervised release, . . . ha[s] been almost nil in this case.ʺ  Id. at 

86.  Judgment was entered on July 28, 2014.   

                      This appeal followed. 

                       


                                              
                      3After defense counsel objected to the district courtʹs reliance on the 
polygraph examination, the district court agreed that the polygraph examination, which 
the government had administered on February 6, 2014, would not be used as a basis for 
the district courtʹs sentence.     
                                                 ‐ 8 ‐ 
 
                                    DISCUSSION 

             We review a sentence for procedural and substantive reasonableness 

under a ʺdeferential abuse‐of‐discretion standard.ʺ  Gall v. United States, 552 U.S. 

38, 41 (2007); see United States v. Broxmeyer, 699 F.3d 265, 278 (2d Cir. 2012) (ʺ[O]ur 

standard is ʹreasonableness,ʹ ʹa particularly deferential form of abuse‐of‐

discretion review.ʹʺ) (quoting United States v. Cavera, 550 F.3d 180, 188 & n.5 (2d 

Cir. 2008) (en banc)); see also United States v. Thavaraja, 740 F.3d 253, 258 (2d Cir. 

2014).  Aldeen challenges both the procedural and substantive reasonableness of 

his sentence.   

A.    Procedural Reasonableness 

      1.     Applicable Law 

             A sentence is procedurally unreasonable if the district court ʺfails to 

calculate (or improperly calculates) the Sentencing Guidelines range, treats the 

Sentencing Guidelines as mandatory, fails to consider the § 3553(a) factors, 

selects a sentence based on clearly erroneous facts, or fails adequately to explain 

the chosen sentence.ʺ  United States v. Chu, 714 F.3d 742, 746 (2d Cir. 2013) 

(internal quotation marks omitted).   




                                          ‐ 9 ‐ 
 
             The court must ʺstate in open court the reasons for its imposition of 

[a] particular sentence,ʺ 18 U.S.C. § 3553(c), and where the sentence is outside an 

advisory Guidelines range, the court must also state ʺthe specific reasonʺ for the 

sentence imposed, in open court as well as in writing ‐‐ ʺwith specificity in a 

statement of reasons formʺ that is part of the judgment, id. § 3553(c)(2).  See 

generally United States v. Sindima, 488 F.3d 81, 85 (2d Cir. 2007).  The sentencing 

courtʹs ʺstatement of reasons must at least explain ‐‐ in enough detail to allow a 

reviewing court, the defendant, his or her counsel, and members of the public to 

understand ‐‐ why the considerations used as justifications for the sentence are 

ʹsufficiently compelling [] or present to the degree necessary to support the 

sentence imposed.ʹʺ  Id. at 86 (alteration in original) (citation omitted) (quoting 

United States v. Rattoballi, 452 F.3d 127, 137 (2d Cir. 2006), abrogated in part on other 

grounds by Kimbrough v. United States, 552 U.S. 85 (2007)).       

             When a district judge deviates from an advisory Guidelines range, it 

must consider the ʺextent of the deviation and ensure that the justification is 

sufficiently compelling to support the degree of the variance.ʺ  Cavera, 550 F.3d at 

189 (quoting Gall, 552 U.S. at 50)).  Where there is a variance, on appellate review, 

ʺwe may take the degree of variance into account and consider the extent of a 



                                          ‐ 10 ‐ 
 
deviation from the Guidelines. . . .  [A] major departure should be supported by a 

more significant justification than a minor one.ʺ  United States v. Stewart, 590 F.3d 

93, 135 (2d Cir. 2009) (internal quotation marks omitted).   

                      These concepts apply as well to sentences for violations of 

supervised release.  See United States v. McNeil, 415 F.3d 273, 277 (2d Cir. 2005) 

(ʺThe standard of review on the appeal of a sentence for violation of supervised 

release is now the same standard as for sentencing generally: whether the 

sentence imposed is reasonable.ʺ).4  Nonetheless, there are some differences 

between sentencing for the underlying crime and sentencing for a violation of 

supervised release.  Supervised release was established by the Sentencing 

Reform Act of 1984, as amended, 18 U.S.C. § 3551 et seq., and was designed ʺto 

ease the defendantʹs transition into the community after the service of a long 

prison term for a particularly serious offense, or to provide rehabilitation to a 

defendant who has spent a fairly short period in prison for punishment or other 

purposes but still needs supervision and training programs after release.ʺ  S. Rep. 


                                              
               4      See also United States v. Gonzalez, 529 F.3d 94, 98‐99 (2d Cir. 2008) 
(citing 18 U.S.C. § 3553(c)) (holding, in appeal from above‐Guidelines sentence in a 
revocation case, that district court is ʺstatutorily requiredʺ to state in open court reasons 
for its sentence and ʺ[w]here, as here, the sentence is outside of an advisory Guidelines 
range, ʹthe court must also state with specificity in the written order the specific reason 
for the sentence imposedʹʺ (quoting Sindima, 488 F.3d at 85)). 
                                                 ‐ 11 ‐ 
 
No. 98‐225, at 124 (1983), reprinted in 1984 U.S.C.C.A.N. 3182, 3307; see also United 

States v. Johnson, 529 U.S. 53, 59 (2000) (ʺCongress intended supervised release to 

assist individuals in their transition to community life.  Supervised release fulfills 

rehabilitative ends, distinct from those served by incarceration.ʺ).  Supervised 

release is not, fundamentally, part of the punishment; rather, its focus is 

rehabilitation.5   

                      Though the imposition of an above‐Guidelines sentence triggers a 

ʺhigher descriptive obligation,ʺ United States v. Cassesse, 685 F.3d 186, 193 (2d Cir. 

2012), we simultaneously require less rigorous specificity where, as here, a court 

sentences a defendant for violation of supervised release.  See United States v. 

Verkhoglyad, 516 F.3d 122, 132‐33 (2d Cir. 2008) (ʺ[A] courtʹs statement of its 

reasons for going beyond non‐binding policy statements in imposing a sentence 

after revoking a defendantʹs probationary term need not be as specific as has 

                                              
                      The Sentencing Commission, in a 2010 report, drew a parallel 
                      5

between the ʺprimary purpose of supervised release ‐‐ to facilitate the reintegration of 
federal prisoners back into the community,ʺ and ʺthe purpose of the Second Chance Act 
of 2007, . . . which was intended to ʹreduce recidivism, increase public safety, and help 
state and local governments better address the growing population of ex‐offenders 
returning to their communities.ʹʺ  U.S. Sentencing Commʹn, Federal Offenders Sentenced to 
Supervised Release 2 n.11 (2010) (internal quotation marks omitted), 
http://www.ussc.gov/sites/default/files/pdf/research‐and‐publications/research‐
publications/2010/20100722_Supervised_Release.pdf (last visited July 6, 2015); see also 
United States v. Wessels, 539 F.3d 913, 915 (8th Cir. 2008) (Bright, J., concurring) 
(ʺCongress has directed a shift from policing those on parole to rehabilitating them.ʺ).   
                                                 ‐ 12 ‐ 
 
been required when courts departed from guidelines that were, before Booker, 

considered to be mandatory.ʺ (quoting United States v. Lewis, 424 F.3d 239, 245 

(2d Cir. 2005))); see also United States v. Hargrove, 497 F.3d 256, 260‐61 (2d Cir. 

2007) (ʺWe have drawn a sharp divide between initial sentencing and the 

revocation of supervised release with respect to the protections and safeguards 

available to the individual.ʺ). 

      2.     Application   

             Aldeen argues that the district court erred by failing to state in open 

court, and in writing as part of its judgment, the reasons for imposing an above‐

Guidelines sentence with the specificity required by 18 U.S.C. § 3553(c).  ʺSection 

3553(c) requires no specific formulas or incantations; rather, the length and detail 

required of a district courtʹs explanation varies according to the circumstances.ʺ  

Cassesse, 685 F.3d at 192.  As a general matter, the requirements of § 3553(c) have 

ʺlikely been satisfied when a courtʹs statements meet the goals ʹof (1) informing 

the defendant of the reasons for his sentence, (2) permitting meaningful appellate 

review, (3) enabling the public to learn why the defendant received a particular 

sentence, and (4) guiding probation officers and prison officials in developing a 

program to meet the defendantʹs needs.ʹʺ  Id. at 192‐93 (quoting United States v. 



                                         ‐ 13 ‐ 
 
Villafuerte, 502 F.3d 204, 210 (2d Cir. 2007)).  Because Aldeen did not object at 

sentencing to the district courtʹs failure to explain its reasoning, we review his 

procedural challenge for plain error.  Villafuerte, 502 F.3d at 208.    

             We conclude that the district court committed procedural plain error 

by failing to adequately explain the reasoning for its sentence in open court and 

in a written statement of reasons.  See Lewis, 424 F.3d at 245‐49 (finding plain 

error in revocation proceeding and remanding for resentencing, where district 

court did not explain why it imposed substantially above‐Guidelines sentence). 

             On the present record, we are not persuaded that the district court 

provided a sufficiently compelling justification to support the degree of the 

variance.  See Cavera, 550 F.3d at 189.  The district court imposed a custodial 

sentence of eighteen months, when the Guidelines only called for four to ten 

months, as well as an additional three years of supervised release.  Moreover, 

Aldeen pled guilty only to associating with a convicted felon, and he admitted 

only that he ʺspoke to one of [his] group at the subwayʺ following one of their 

group treatment sessions.  App. at 73.  Without more, this conduct ‐‐ speaking to 

a member of the treatment group in the subway after one of the sessions ‐‐ would 

not seem to warrant such a substantially above‐Guidelines sentence.   Indeed, it 



                                         ‐ 14 ‐ 
 
would seem that the district courtʹs decision to impose an 18‐month sentence and 

another three years of supervised release was driven by other considerations.   

             At the sentencing, the government argued that an above‐Guidelines 

sentence was appropriate because Aldeen had ʺmultiple unreported devices.ʺ  Id. 

at 78.  The Probation Officer argued that an above‐Guidelines sentence was 

appropriate because Aldeen ʺnever once reported any sexual urges in any of 

those [treatment] sessions, or any struggles with pornography,ʺ and that he 

ʺseems to not be able to control himself, with not having unauthorized devices 

and using them for sexual purposes.ʺ  Id. at 79.  The district court seemed to 

accept the arguments, as it made clear that it was troubled by Aldeenʹs purported 

use of an ʺunauthorized electronic device, [a] cell phone.ʺ  Id. at 80. 

             Aldeen pled guilty, however, only to associating with a convicted 

felon.  He did not admit to possession of multiple unauthorized devices or using 

any such devices for pornographic purposes, as the Probation Department 

alleged, and, in fact, that charge (the second specification) was dismissed.  The 

judgment declared that ʺ[t]he defendant has not violated condition(s) 2‐3 and is 

discharged as to such violation(s) [of his] condition[s].ʺ  Id. at 87.  




                                          ‐ 15 ‐ 
 
             Ordinarily, conduct underlying acquitted or dismissed charges or 

uncharged conduct may be taken into account in sentencing if the government 

establishes that conduct by a preponderance of the evidence.  See United States v. 

Watts, 519 U.S. 148, 155‐56 (2007).  Here, it appears that the district court relied 

on the allegations regarding the use of multiple unauthorized devices, even 

though that charge was dismissed.  But no hearing occurred and no specific 

findings were made regarding Aldeenʹs use of multiple unauthorized devices.  

Similarly, with respect to the subway conversation, the government argued that 

Aldeen had ʺpreviously abscondedʺ and ʺhere he is approaching somebody, 

asking for information about how to flee the country.ʺ  App. at 78.  But in his plea 

allocution, Aldeen admitted only to speaking with a member of the group in the 

subway after a session.  He did not admit that he asked the group member for 

assistance in fleeing the country, as the government alleged.  The Probation 

Department report asserted only that the Probation Officer had ʺreceived 

informationʺ to this effect, without even identifying the source of the 

information.  Id. at 60.  The district court did not make any findings on this issue, 

and it is unclear, on this record, whether the communication between Aldeen 




                                         ‐ 16 ‐ 
 
and the group member was innocuous or whether Aldeen was genuinely up to 

no good. 

             Because there was a major deviation from the Guidelines range in 

this case, the district court was obliged to provide a more substantial justification 

for its sentence.  On the current record, in the absence of specific findings and a 

more detailed explanation, we are unable to conclude that there were 

ʺsufficiently compellingʺ reasons to support the deviation.  Cavera, 550 F.3d at 

189 (quoting Gall, 552 U.S. at 50).  Moreover, we cannot discern from this record 

whether the district courtʹs principal purpose in imposing eighteen monthsʹ 

imprisonment and three additional years of supervised release was to punish 

Aldeen or to further his rehabilitation.  See United States v. Gonzalez, 529 F.3d 94, 

99 (2d Cir. 2008) (in vacating above‐Guidelines sentence imposed in revocation 

proceeding, noting that it was unclear whether district court had Sentencing 

Commissionʹs ʺpolicy statement in mindʺ or whether it imposed non‐Guidelines 

sentence ʺwithout regard to itʺ). 

             The written statement of reasons fares no better.  Section 3553(c)(2) 

requires that the district court state ʺwith specificityʺ the ʺspecific reason for the 

impositionʺ of an above‐Guidelines sentence on the written statement of reasons 



                                         ‐ 17 ‐ 
 
form.  The district court failed to do so.  Instead, in its ʺStatement of Reasonsʺ in 

the non‐public portion of the judgment, the district court checked off the box for 

a sentence ʺabove the advisory policy statement range,ʺ but left blank Part IV(C), 

which asked for an explanation of ʺthe facts justifying a sentence outside the 

advisory policy statement.ʺ  We have recognized that ʺʹthe better courseʹ in such 

circumstances [is] ʹto remand so that noncompliance with subsection 3553(c)(2) 

may be remedied.ʹʺ  Verkhoglyad, 516 F.3d at 133 (quoting United States v. Jones, 

460 F.3d 191, 197 (2d Cir. 2006)).  At a minimum, the district court should have 

completed Part IV(C) of the statement of reasons form to comport with its 

statutory obligations.   

             We acknowledge that sentencings in revocation proceedings are 

often conducted in a more informal manner than sentencings in the underlying 

criminal cases.  We do not suggest that the sentencing for violations of 

supervised release must be accompanied by ʺ[t]he full panoply of procedural 

safeguardsʺ that attends a sentencing on initial criminal charges.  United States v. 

Carlton, 442 F.3d 802, 809 (2d Cir. 2006).  Nonetheless, even in the revocation 

context, a district court must sufficiently explain its reasoning so that the parties, 




                                         ‐ 18 ‐ 
 
the public, and a reviewing court can understand the justification for the 

sentence, particularly when there is a material deviation. 

                 Accordingly, we remand to the district court for further findings and 

explanation.  To the extent the district court relies on conduct that was the 

subject of the dismissed charges or on misbehavior beyond the conduct for 

which Aldeen was initially convicted or that was the basis of the revocation 

proceeding, the district court must make findings with respect to the factual 

bases for its sentencing decision.  On remand, if the district court adheres to its 

decision to deviate above the Guidelines range, it shall also provide a written 

explanation in the judgment to memorialize in writing the stated reasons for the 

sentence.     

B.     Substantive Reasonableness 

                 We turn now to the question of substantive reasonableness: whether 

the sentence of eighteen monthsʹ imprisonment and three additional yearsʹ 

supervised release ʺshock[s] the conscience,ʺ constitutes a ʺmanifest injustice,ʺ or 

is otherwise substantively unreasonable.  United States v. Rigas, 583 F.3d 108, 123 

(2d Cir. 2009) (internal quotation marks omitted); see generally Chu, 714 F.3d at 

746, 748‐49.  Our review for substantive unreasonableness is ʺparticularly 



                                          ‐ 19 ‐ 
 
deferential.ʺ  Broxmeyer, 699 F.3d at 289 (citing Gall, 552 U.S. at 51).  We will set 

aside sentences as substantively unreasonable ʺonly in exceptional cases where 

the trial courtʹs decision ʹcannot be located within the range of permissible 

decisions,ʹʺ Cavera, 550 F.3d at 189 (quoting United States v. Rigas, 490 F.3d 208, 

238 (2d Cir. 2007)), that is, when sentences ʺare so ʹshockingly high, shockingly 

low, or otherwise unsupportable as a matter of lawʹ that allowing them to stand 

would ʹdamage the administration of justice.ʹʺ  Broxmeyer, 699 F.3d at 289 

(quoting Rigas, 583 F.3d at 123). 

             As this Court has observed, ʺthe measure of what is conscience‐

shocking is no calibrated yard stick.ʺ  OʹConnor v. Pierson, 426 F.3d 187, 203 (2d 

Cir. 2005) (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998)).  In the 

instant case, on this record, even if Aldeenʹs sentence does not shock the 

conscience, it at the very least stirs the conscience.  As suggested above, a 

sentence of eighteen monthsʹ imprisonment and three additional yearsʹ 

supervised release for speaking to a fellow member of the treatment group in the 

subway following a treatment session, without more, seems exceedingly harsh.  

There may have been additional circumstances justifying such a material 

deviation, but for the reasons discussed above, on this record we are unable to 



                                         ‐ 20 ‐ 
 
discern them.  Accordingly, remand for a fuller record will facilitate appellate 

review of the question of substantive reasonableness as well.  See United States v. 

Ahuja, 936 F.2d 85, 89 (2d Cir. 1991) (ʺ[I]n cases where the impact of our 

invalidation of a departure ground is unclear or the sentence imposed by the 

district court strains the bounds of reasonableness, remand for resentencing may 

well be warranted.ʺ).   

                                  CONCLUSION 

             For the foregoing reasons, we REMAND to the district court with 

instructions that it vacate the sentence and resentence Aldeen in accordance with 

the above.  Because Aldeen has already served the majority of his above‐

Guidelines sentence, the mandate shall issue forthwith.  




                                       ‐ 21 ‐